Citation Nr: 9931204	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  97-23 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to July 
1983 and from October 1984 to September 1990 and has reported 
that she served three subsequent years in the U.S. Naval 
Reserves.  Her appeal ensues from a January 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO). 


FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
the equitable disposition of the veteran's claim.

2.  The veteran's left knee disorder was clearly and 
unmistakably present prior to service.

3.  Competent medical evidence discloses that the veteran's 
left knee disorder increased in severity during service.


CONCLUSION OF LAW

The veteran's preexisting left knee disorder was aggravated 
by service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 
1991);  38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she is entitled to service 
connection for a left knee disorder because it preexisted 
service and was aggravated therein.  She argues that a 
finding of aggravation is warranted because her knee disorder 
did not preclude her from being accepted into service, but 
did cause her to be discharged from service.  As a 
preliminary matter, based on the veteran's assertion of in-
service aggravation supported by medical evidence linking the 
veteran's current left knee disorder to symptoms experienced 
in service, the Board finds that the veteran's claim is 
plausible and capable of substantiation and therefore is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  38 U.S.C.A. § 5107(a).

The VA may pay compensation for "disability resulting from 
personal injury or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service."  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Pursuant to 38 U.S.C.A. 
§ 101(24) (West 1991), active service "includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty." 

A veteran, who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to 
have been in sound condition when examined, accepted and 
enrolled in service, except for defects noted at the time of 
entrance. See 38 U.S.C.A. § 1111(West 1991).  The presumption 
can be rebutted by clear and unmistakable evidence that a 
current disability existed prior to service and was not 
aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b) (1999); Monroe v. Brown, Vet. App. 513, 515 
(1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991).  
According to 38 C.F.R. § 3.304(b) (1999), the term "noted" 
denotes only such conditions that are recorded in examination 
reports.  The history of pre-service existence of conditions 
reported at the time of the examination does not constitute a 
notation of such conditions, but will be considered together 
with all the other material evidence in questions as to 
inception.  See 38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 
Vet. App. 238, 245-47 (1994).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) 
(1999).  In deciding an aggravation claim, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measurable 
worsening of the disability during service and whether this 
worsening constitutes an increase in disability.  See Browder 
v. Brown, 5 Vet. App. 268, 271 (1993);  Hensley v. Brown, 5 
Vet. App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of a preexisting condition during 
service do not warrant a finding of aggravation unless the 
underlying condition (as opposed to the symptoms) has 
worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  

In the present case, there is no doubt that the veteran's 
left knee disorder existed prior to her entry into service in 
1977.  The veteran testified at the travel board hearing held 
before the undersigned in July 1999 and medical records show 
by history that the veteran underwent a meniscectomy in 
October 1976.  It is specifically noted on a June 1977 Navy 
pre-induction examination that the veteran underwent a left 
lateral meniscectomy prior to service.  It was also indicated 
that the veteran had no laxity or limitation of motion of the 
knee.  The question remains however, whether the veteran's 
left knee disorder was aggravated by her period of active 
service.

Service medical records show that the veteran sought 
treatment in January 1979 for knee pain associated with 
exercise.  Thereafter, the veteran did not seek treatment for 
her knee until May 1993.  At that time, she sought treatment 
from R. Bradley Reeves, M.D., a Sports Surgery Specialist, 
for left knee pain and locking of the left knee.  Dr. Reeves 
diagnosed the veteran with a left medial meniscal tear and 
subsequently, the veteran underwent arthroscopic 
chondroplasty of the medial femoral condyle and trochlea as 
well as the patella.  Loose bodies were also removed and the 
hypertrophic synovium was excised.  Following the surgery, 
the veteran underwent physical therapy and was advised to 
avoid deep knee bends, squatting and repetitive impact 
loading.  In June 1995, the Physical Evaluation Board deemed 
the veteran unfit for duty in light of her status post 
arthroscopy of the left knee for a left medial meniscus tear 
and diagnosis of degenerative joint disease with objective 
findings of residual pain and limited range of motion.  In 
May 1997, the veteran underwent a VA examination and was 
diagnosed with status post 1976 injury with a medical 
meniscal tear of the left knee.  The examination report also 
reflects that the veteran had not experienced any further 
injuries and that she was status post repeat medial 
meniscectomy in 1993 with findings of chondromalacia.  

In June 1993, Dr. Reeves submitted a statement to the Naval 
Reserve Center in an effort to prevent the veteran from being 
deemed unfit for duty.  In that statement, Dr. Reeves opined 
that the veteran's left knee disorder was the result of the 
medial meniscectomy performed in 1976.  He went on to state 
that he thought "it would be highly inappropriate for the 
military to assume that this is an injury that should 
terminate her [the veteran] from the military, since this is 
only the natural history of her previous surgery for which 
she was cleared to serve in the military."  He also stated 
that he thought "the progression of her symptoms are 
possibly related to her need to continue to physically train 
for her military duty."  In March 1997, Dr. Reeves submitted 
a second statement regarding the veteran's left knee 
disorder.  In this statement Dr. Reeves discussed the cause 
of the veteran's left knee disorder and the necessity of the 
May 1993 meniscectomy.  He indicated that 

[i]n going over the history with Ms. 
[redacted], I feel that this problem has 
occurred over the recent past and is not 
at all related to her previous medial 
meniscectomy ... I think it is safe to say 
and certainly is much more likely that 
her degenerative knee problem in her 
trochlear groove has been subsequent to 
her entrance in the Navy.  The 
significant physical demands on her knee 
by being in the Navy would certainly 
attribute itself to production of this 
problem ... I would contend that the 
patellofemoral degeneration which will 
further limit her from here on out would 
be much more due to activity in work 
loads that she was required to perform as 
a member of the Navy and not as residual 
degeneration from her medial 
meniscectomy.  

In the May 1997 VA examination report, the VA examiner 
rendered an opinion regarding whether the veteran's current 
disorder was the result of the natural progression of her 
preexisting condition, or whether her current disorder was 
caused by or aggravated by her period of active service.  The 
VA examiner opined that 

[t]his is a very difficult question to 
answer.  I believe probably that it is a 
combination of both the pre-service 
condition and the aggravation of the 
condition by service activities that 
caused her problem.  There is no denying 
that the veteran sustained an injury pre-
service in 1976 that was a tear of the 
medial meniscus.  Before this, she 
underwent a surgical procedure and was 
better, however, she was required to do 
training in the service, and although she 
noted pain in the service, she only saw a 
doctor one time for evaluation.  However, 
I do think that it is reasonable to 
assume that the natural progression of 
the disease and the service activities 
may have aggravated the knee condition.  
When she was operated on again in May of 
1993, a slight tear and a bit of 
remaining meniscal rim was found.  We 
don't know whether that is a new tear or 
whether that was there earlier, but she 
also had some degenerative changes, and 
the orthopedic surgeon said she had a 
Grade IV change in the medial femoral 
condyle, so it is my opinion that it is a 
combination of factors, both pre and 
during the service, that is the cause of 
this problem.  

The Board finds that the opinions rendered by Dr. Reeves 
appear to be contradictory.  Initially, in June 1993 he 
opined that the veteran's current left knee disorder was 
merely the result of the natural progression of her 
preexisting condition although he did also indicate that the 
"progression" of the veteran's symptoms were possibly 
related to the veteran's need to physically train for her 
military duty.  Then, in March 1997 Dr. Reeves opined that 
the veteran's left knee disorder was the result of in-service 
aggravation of her preexisting condition and was unrelated to 
the veteran's previous medial meniscectomy.  In his second 
opinion dated March 1997, Dr. Reeves did not attempt to 
explain the basis for his change of opinion set forth in his 
June 1993 statement.  While Dr. Reeves gives two different 
opinions regarding the cause of the veteran's current knee 
disorder, the VA examiner indicates that it is not possible 
to determine the exact cause of the veteran's left knee 
disorder.  Specifically, the VA examiner opines that the 
veteran's left knee disorder is the result of both the 
natural progression of her preexisting condition and an in-
service aggravation of that condition.  

After careful consideration of the evidence, the Board finds 
that it is at least as likely as not that the veteran's 
current left knee disorder is the result of in-service 
aggravation of her preexisting knee disorder.  Accordingly, 
the Board resolves any reasonable doubt in favor of the 
veteran and holds that the veteran's claim must be granted.  
See 38 C.F.R. § 4.3 (1999). 


ORDER

Service connection for a left knee disorder is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

